Exhibit 10.1

 

LOGO [g421363g25h24.jpg]

September 12, 2017

Rudolf A. Baumgartner

Re:    Amendment to Offer Letter

Dear Rudy:

This letter hereby amends the offer letter dated as of May 2, 2007, as amended
on December 23, 2008, October 9, 2009, and August 7, 2017 (the “Offer Letter”),
by and between Inotek Pharmaceuticals Corporation (the “Company”) and you as set
forth below.

The paragraph of the Offer Letter, as amended in 2009 pursuant to “Amendment
No. 2 to Offer of Employment,” describing your status as an “at-will” employee
of the Company and any potential severance payments payable upon termination of
your employment is hereby amended and replaced with the following:

You should be aware that your employment with the Company constitutes “at-will”
employment. This means that your employment relationship with the Company may be
terminated at any time with or without notice, with or without Cause or for any
or no Cause, at either party’s option. You understand and agree that neither
your job performance nor promotions, commendations, bonuses (if any) or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of your employment with
the Company. Please note, however, if, at any time after the date of this
Amendment, your employment with the Company is terminated: (a) by the Company
without Cause, or (b) by you as a result of your resignation for Good Reason
(each a “Qualifying Termination”), then upon your execution of a comprehensive
release of claims in the Company’s (and/or its successors(s)) favor in a form
and of a scope reasonably acceptable to the Company within the 21-day period
following the date your employment terminates and the expiration of the
seven-day revocation period for such release, you shall also receive severance
payments, at a monthly rate equal to your then current monthly base salary, for
a period of twelve (12) months (the “Severance Pay Period”). In addition, if you
experience a Qualifying Termination and in connection therewith you elect COBRA
continuation coverage, the Company shall pay the same portion of premiums that
it pays for active employees for the same level of group health coverage as in
effect for you on the date your employment with the Company ends until the
earliest of the following: (i) the end of the Severance Pay Period, or (ii) the
end of your eligibility under COBRA continuation coverage for any reason. Such
severance payments shall be payable on at least a monthly basis and shall be
subject to all applicable federal, state and local withholding, payroll and
other taxes, commencing on the first payroll date of the Company that occurs 30
days following the date your employment terminates. Solely for purposes of
Section 409A of the Internal Revenue

 

1



--------------------------------------------------------------------------------

Code of 1986, as amended (the “Code”), each installment payment is considered a
separate payment. Upon the date you experience a Qualifying Termination (as
defined below), all outstanding stock options and other stock-based awards you
hold shall vest in full and become exercisable or nonforfeitable as of such
date, notwithstanding anything to the contrary in any applicable stock option
agreement or stock-based award agreement.

For purposes of this Amendment:

“Change in Control” shall mean (i) the sale of the Company by merger in which
the shareholders of the Company in their capacity as such no longer own a
majority of the outstanding equity securities of the Company (or its successor);
(ii) any sale of all or substantially all of the assets or capital stock of the
Company (other than in a spin-off or similar transaction); or (iii) any other
acquisition of the business of the Company, as determined by the Board.

“Cause” shall mean any one or more of the following: (i) your misconduct,
deliberate disregard of the rules or policies of the Company, or breach of
fiduciary duty to the Company; (ii) your commission of an act of fraud, theft,
misappropriation or embezzlement; (iii) your violation of federal or state
securities laws; (iv) your conviction of, or pleading nolo contendere to, a
felony or any other crime involving moral turpitude; or (v) your material breach
of this offer letter, any stock option agreement between you and the Company,
the Confidentiality Agreement attached hereto as Exhibit A, or any other written
agreement between you and the Company. Please note that you shall not be
eligible for any severance payments should your employment terminate because of
death or Disability. For purposes of this Amendment, you shall be deemed to have
a “Disability” if you are unable to perform the essential functions of your job
or without reasonable accommodation for a period of 120 consecutive or
cumulative calendar days in any 12-month period. Any accommodation will not be
deemed reasonable if it imposes an undue hardship on the Company. You agree to
submit to an examination by a Company-selected physician for the determination
of such Disability. Such physician shall not be an employee or consultant of the
Company, nor shall such physician be located more than 50 miles from the
Company’s current Lexington, Massachusetts office.

“Good Reason” shall mean any one or more of the following: (i) the Company’s
reduction of your compensation as in effect on the date prior to a Change in
Control and that is not part of a reduction applicable to the other senior
executives of the Company, or the Company’s failure to pay your compensation in
the time and manner contemplated herein or (ii) the material reduction in your
title, responsibilities, duties, reporting relationships or authorities as Chief
Medical Officer; provided, however, that an event described in this sentence
shall not constitute Good Reason unless it is communicated by you to the Company
in writing within 90 days of the event, and the Company has not cured the event
within 30 days of receiving written notice from you setting forth the nature of
such alleged Good Reason.

 

2



--------------------------------------------------------------------------------

All other terms in the Offer Letter remain in full force and effect.

This Amendment shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.

This Amendment may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

COMPANY:

INOTEK PHARMACEUTICALS CORPORATION

By:

 

/s/ David P. Southwell

 

David P. Southwell

 

President and Chief Executive Officer

 

/s/ Rudolf A. Baumgartner

 

Rudolf A. Baumgartner

 

3